         Case 5:18-cr-00227-SLP Document 68 Filed 03/05/19 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )              Case No. CR-18-227-SLP
                                           )
JOSEPH MALDONADO-PASSAGE,                  )
                                           )
                     Defendant.            )


                  NOTICE PURSUANT RULE 609(b), FED.R.EVID.

       Counsel for Joseph Maldonado-Passage, submit this written notice pursuant to Rule

609(b), Fed.R.Evid, of the intention to introduce evidence of prior felony convictions of

potential government witnesses that fall outside the limitations of Rule 609(b), Fed.R.Evid..

Rule 609(b) provides:

       (b) Limit on Using the Evidence After 10 Years. This subdivision (b) applies
       if more than 10 years have passed since the witness’s conviction or release
       from confinement for it, whichever is later. Evidence of the conviction is
       admissible only if:

              (1) its probative value, supported by specific facts and
              circumstances, substantially outweighs its prejudicial effect; and

              (2) the proponent gives an adverse party reasonable written
              notice of the intent to use it so that the party has a fair
              opportunity to contest its use.

If called, counsel for Mr. Maldonado-Passage intend to question Jeffrey Lee Lowe, Frank

Allen Glover, Bruce Allen David, II, and Eric Cowie about the following felony convictions.
           Case 5:18-cr-00227-SLP Document 68 Filed 03/05/19 Page 2 of 4



1.     Jeffrey Lee Lowe

       2007 - Mail Fraud, violation of 18 U.S.C. §1341, District of South Carolina; plead

guilty to defrauding a “Gifts in Kind International” and “Citizens Opposed to Domestic

Abuse,” two charitable organizations;

2.     Frank Allen Glover

       1985 - Assault and Battery High Aggravated Nature, a violation of Code of Laws of

South Carolina (1976), Beaufort County, South Carolina;

3.     Bruce Allen David, II

       1999 - Forgery, a violation of Texas Penal Code §32.21, 43rd District Court, State Jail

Felony, deferred sentence;

4.     Eric Cowie

       1990 - Burglary 2nd Degree, State of Michigan.

       The government has had notice of the criminal history of these individuals as the

criminal history reports were provided to counsel by the government. The interests of justice

and the probative value of this evidence dictate Mr. Maldonado-Passage be allowed to

introduce these convictions on cross-examination.1 Crimes such as fraud and forgery involve

dishonesty and false statements and are recognized by Rule 609(a)(2) as highly probative of

credibility. A felony conviction alone is probative of credibility. Thus, while it is arguable



       1
        A deferred judgment can be treated as a conviction under federal law and used
for impeachment. United States v. Turner, 497 F.2d 406, 407 (10th Cir.1974).

                                              2
         Case 5:18-cr-00227-SLP Document 68 Filed 03/05/19 Page 3 of 4



aggravated assault and burglary do not implicate dishonesty or false statement, nonetheless

the fact of a felony conviction is highly probative of credibility. Each of these potential

witnesses ostensibly will provide direct evidence concerning essential elements of the

offenses charged.

       Counsel for Mr. Maldonado-Passage cannot envision what prejudicial effect the

introduction of this evidence could have on these individuals or the government’s case.

Jeffrey Lowe, Allen Glover, Bruce David, and Eric Cowie are not facing a loss of liberty or

any other detriment should these convictions come to light. The fact these individuals have

been adjudicated guilty of felony offenses is highly probative of their credibility. The

probative value of evidence affecting the issues in this case will outweigh any potential

prejudicial effect. See United States v. Lugo, 170 F.3d 996, 1005 (10th Cir. 1999)

(defendant’s drug conviction admissible under Rule 609 because it was relevant to

defendant’s credibility and intent and the probative value outweighed any prejudicial effect).

Mr. Maldonado-Passage submits evidence of these convictions should be admitted at trial.

                                    Respectfully submitted,

                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    Bar Number 11293
                                    KYLE E. WACKENHEIM
                                    Bar Number 30760
                                    ASSISTANT FEDERAL PUBLIC DEFENDERS
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405)609-5930 FAX (405) 609-5932
                                    E-mail william.earley@fd.org

                                              3
         Case 5:18-cr-00227-SLP Document 68 Filed 03/05/19 Page 4 of 4



                             CERTIFICATE OF SERVICE

        I hereby certify that on this the 5th day of March, 2019, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Amanda Green and Charles
Brown, Assistant United States Attorneys.

                                    s/ William P. Earley
                                    WILLIAM P. EARLEY




                                              4
